Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to papers filed on 11/17/2020.
Claims 51-54, 59, 61, 64, 65, and 67 been amended.
Claims 1-40, 60, and 68 have been cancelled.
Claims 69 and 70 have been added.
Claims 41-59, 61-67, 69, and 70 are pending.
Claims 41-50 and 57 have been withdrawn from consideration.
Claims 51-56, 58, 59, 61-67 are considered in this office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 51-59, 61-67, 69, and 70 are rejected under 35 USC § 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are directed to a process (method as introduced in Claim 51) and will be considered under the appropriate 35 USC § 101 analysis.
Claim 51 recites receiving a data stream and performing activities on the received data (including chunking, classifying, encrypting, and creating metadata) in order to classify documents for searching.  The limitations of receiving a data stream, dividing the data into chunks, extracting data form text and metadata, classifying the data, encrypting the data, and creating metadata, as drafted, is a process that, under its 
This judicial exception is not integrated into a practical application. In particular, the claims recite the following additional elements:
– Using a search tool and exchange portal system to perform the above steps. The tool and system used in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of collecting, transmitting, and organizing data).  Additionally, these elements can be interpreted as software only that does not include the recitation of a computer and/or processor.
These elements are performed such that they amount to no more than mere instructions to apply the exception using generic computer components as discussed in MPEP 2106.05(f). Accordingly, these additional elements do not, nor does the claim as a whole, integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims does not include additional elements, individually or in combination, that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer 
Claims 52-54 and 61 recite further elements related to the creating of metadata and specific types of metadata.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas, because the specific type of data does not significantly affect the processing of the claimed invention.  The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the abstract idea into a practical application nor do they provide significantly more to the abstract idea.  Therefore, Claims 52-54 and 61 are ineligible.
Claims 55, 56, 59, and 66 recite further elements related to processing and searching the data.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas, because the searching activities would fall under the same abstract ideas as the elements in the parent claims (managing personal behavior…) without providing any practical application.  The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the abstract 
Claim 58 recites further elements related to the type of source data/file.  These elements fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas, because the specific type of source data/file does not significantly affect the processing of the claimed invention.  The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the abstract idea into a practical application nor do they provide significantly more to the abstract idea.  Therefore, Claims 58 are ineligible.
Claims 62, 63, and 67 recite further elements related to access to the data.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas, because the access provision activities would fall under the same abstract ideas as the elements in the parent claims (managing personal behavior…) without providing any practical application.  The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the abstract idea into a practical 
Claims 64 and 65 recite further elements related to processing/resolving insurance claims.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas, because the elements merely indicate an intended use of the claimed invention and fail to include any significant additional processing.  These elements would fall under the same abstract ideas as the elements in the parent claims (managing personal behavior…) without providing any practical application.  Additionally, activities pertain to the processing of insurance claims would fall under the performance of commercial or legal interactions. The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the abstract idea into a practical application nor do they provide significantly more to the abstract idea.  Therefore, Claims 64 and 65 are ineligible.
Claim 69 recites further elements related to the extraction of data in the parent claim.  These elements fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas, because they merely cite an additional source type of data extraction.  The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this 
Claim 70 recites further elements related to the classification method/system in the parent claim.  These elements fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas, because they merely cite specific methods/systems of performing the classification steps without adding any significant material beyond simply applying these methods.  The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the abstract idea into a practical application nor do they provide significantly more to the abstract idea.  Therefore, Claim 70 are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 51, 55, 61, and 66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Menschik et al. (Pub. No. US 2011/0166890 A1) in view of Bojinov et al. (Pub. No. US 2009/0190760 A1).
In regards to Claim 51, Bojinov discloses:
A method of assisting physicians using a physician's search tool based upon automatically classifying information using a secure exchange portal system for independent medical review, comprising: 
receiving a data stream from at least a first source, wherein the data stream includes documents having [medical related data]; ([0028]; [0057]; [0102], shows data/files shared through streaming)
dividing the received data stream into a plurality of chunks, wherein the chunks include sets of documents in the data stream; ([0101], data for medical records/documents is used to create a metadata file for that data (“document”) for transmission; [0105]-[0112], documents are packaged for transmission, after transmission the documents are unpacked and the documents are associated with patients (“chunked” based on patient data) in order to group documents together based on the patient to which they belong)
applying a classification tool to the plurality of chunks to classify the chunks, wherein the classification tool automatically classifies the chunks by: ([0105]-[0112], the sets of documents are classified by patient, attributes such as patient name for identifying patients to whom the document pertains)
	extracting specific information from textual information and 
metadata in the documents ([0103]; [0104], shows originating data streams and 
files being parsed (extracting data from) to identify selected information that is 
descriptive of the originating data streams and files; [0059]; [0108], the metadata files are also parsed to extract data regarding the files)
	determining a type of document from the documents based on the 
extracted specific information ([0103]; [0104], shows the extracted data (including attributes) being used to classify files into patient files; NOTE: Under broadest reasonable interpretation, classifying the files into patient files can represent a type of document.  For example, documents (medical files) belonging to Patient A are all of the same type, the type of document being a document associated with Patient A.  It is also noted for future reference that, although the above interpretation is being used,  Menschik does also at least mention other forms of classification/categories of document types, such as “radiology reports” ([0103]), being used in the classification and identification of patient files.) 
While Menschik discusses a method for securely transmitting medical records, and a classification tool for classifying chunks, Menshick does not explicitly disclose the use of encryption for the chunked data.  However, Bojinov teaches:
individually encrypting each of the chunks; ([0004], “Each data chunk is examined…the data chunk is encrypted…)  and 
the compression of the chunks is performed based on the file types of the streamed data and that file type data is included in the stored chunk/metadata; more specifically, see Claim 14, “…storing the data chunk with metadata…wherein the metadata describes attributes of the data chunk…”)
It would have been obvious to one of ordinary skill in the art, at the time of filing, to have modified the system of Menschik so as to have included individually encrypting each of the chunks and creating metadata for each of the encrypted chunks, wherein the metadata describes the sets of documents in the chunks based at least in part on the classification of the chunks, as taught by Bojinov in order to prevent unauthorized access to data and provide security to sensitive data (Bojinov, [0014], “…prevent unauthorized access to data…”; Menschik, [0013]; [0024]; [0027]). 
While Menschik/Bojinov discloses a method for receiving a data stream from at least a first source including medical related records and data; dividing the received data stream into a plurality of chunks; classifying data within the plurality of chunks; encrypting each of the chunks; and creating metadata for each of the documents based at least in part on the classification, Bojinov does not disclose that the streamed includes documents having data for a medical claim being evaluated under “an independent medical review”.
However, the Examiner asserts that the data identifying the type of information in the data stream is simply a label for the data and adds little, if anything, to the claimed acts or steps and thus does not serve to distinguish over the prior art. Any differences 
Therefore, it would have been obvious to a person of ordinary skill in the art as of the effective filing date of the claimed invention to have the streamed data include data associated with “an independent medical review” because the type of information being streamed does not functionally alter or relate to the steps of the method and merely labeling the information differently from that in the prior art does not patentably distinguish the claimed invention.  Since the specific type of data being streamed does not affect the functioning or performance of the remaining steps/elements, it merely represents Applicant’s intended usage of the claimed invention.
In regards to Claim 55, Menschik discloses:
searching at least one of the plurality of chunks using a search mechanism. ([0028]; [0034], searches are conducted on data records for patients (records “chunked” by patient))
In regards to Claim 61, Menschik does not explicitly disclose, but Bojinov teaches:
wherein individually encrypting each of the chunks includes generating one or more encryptions keys for each chunk, and wherein the created metadata includes data for the encryption key. ([0018], “The encryption and decryption operations are performed using these encryption keys…”; [0004]; [0015], “…The metadata also includes information for decryption and decompression processing…”), “…stored data chunk and provides metadata information to the computing system for decryption and decompression processing.”, shows metadata including the data needed for decryption (i.e. the encryption keys))
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Menschik so as to have included wherein individually encrypting each of the chunks includes generating one or more encryptions keys for each chunk, and wherein the metadata includes data for the encryption key, as taught by Bojinov in order to prevent unauthorized access to data and provide security to sensitive data (Bojinov, [0014], “…prevent unauthorized access to data…”; Menschik, [0013]; [0024]; [0027]). 
In regards to Claim 66, Menschik discloses compression and decompression of data for data transfer ([0105]; [0108]; [0145]; [0146], new data is compressed to be sent to a storage location (such as a server), when a request is made for patient data, the files are compressed for transfer to the requester)
Menschik does not explicitly disclose that the chunks themselves are compressed, however, Bojinov teaches:
compressing the plurality of chunks. ([0002]; [0004], chunks are compressed in order to save storage space)
It would have been obvious to one of ordinary skill in the art, at the time of filing, to have modified the system of Menschik so as to have included compressing the plurality of chunks, as taught by Bojinov in order to allow more storage space (Bojinov, [0002]; [0004]). 
In regards to Claim 70, Menschik discloses:
shows a set of rules for determining classifications)
Claims 62, 63, and 67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Menschik in view of Bojinov in further view of Nath (Patent No. US 7,730,543 B1).
In regards to Claim 62, Menschik/Bojinov does not explicitly disclose, but Nath teaches:
wherein creating the metadata includes creating a first set of metadata and a second set of metadata, wherein the first set of metadata is used to restrict access to at least one of the chunks to a first group and a second set of metadata is used to restrict access to at least one of the chunks to a second group, wherein the first group is different from the second group. (Fig. 2; column 5, line 61-column 6, line 21)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Menschik/Bojinov so as to have included using a first set of metadata to restrict access to at least one of the documents to a first group and a second set of metadata to restrict access to at least one of the documents to a second group, wherein the first group is different from the second group, as taught by Nath in order to  gain the advantage of protecting data in an inter/intra enterprise environment by providing various cryptographic techniques (Nath, Column 1, lines 23-25; column 2, lines 36-45). 
In regards to Claim 63, Menschik/Bojinov does not explicitly disclose, but Nath teaches:

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Menschik/Bojinov so as to have included using a first set of metadata to restrict access to at least one of the documents to a first group and a second set of metadata to restrict access to at least one of the documents to a second group, wherein the first group is different from the second group, as taught by Nath in order to  gain the advantage of protecting data in an inter/intra enterprise environment by providing various cryptographic techniques (Nath, Column 1, lines 23-25; column 2, lines 36-45). 
In regards to Claim 67, Menschik/Bojinov does not explicitly disclose, but Nath teaches:
providing a first access portal for a first group and a second access portal for the second group, wherein the first group and the second group are different. (Fig. 1; Fig. 2; column 5, lines36-60, shows multiple security systems separated and connected through the network, the multiple systems belonging to different companies (different groups of users); one of ordinary skill in the art would understand that different groups accessing data from different locations (different companies) would access the data through separate access portal, since the portals would be located at the different locations)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Menschik/Bojinov so as to have included using a first set of metadata to restrict access to at least one of the . 
Claim 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Menschik in view of Bojinov in further view of Redberg (Pub. No. US 2015/0154418 A1).
In regards to Claim 56, Menschik/Bojinov does not explicitly disclose, but Redberg teaches:
wherein the search mechanism comprises fuzzy searching. ([0057])
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have further modified the system of Menschik/Bojinov so as to have included wherein the search mechanism comprises fuzzy searching, as taught by Redberg.
Menschik/Bojinov discloses a “base” method/system for processing and organizing data into structures with metadata that can be searched, as shown above.  Redberg teaches a comparable method/system that also provides the ability to search data strcutres organized with metadata, as shown above.  Redberg also teaches an embodiment in which the search mechanism comprises fuzzy searching, as shown above.  One of ordinary skill in the art would have recognized the adaptation of the search mechanism comprising fuzzy searching to Menschik/Bojinov could be performed with the technical expertise demonstrated in the applied references. (See KSR [127 S 
Claims 58, 59, 64, and 65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Menschik in view of Bojinov in further view of Behringer (Pub. No. US 2011/0295623 A1).
In regards to Claim 58, Menschik/Bojinov does not explicitly disclose, but Behringer teaches:
wherein the first source comprises a plurality of paper document converted into an electronic file format. ([0040]-[0043] shows files being scanned [and the consolidation of entered files into files associated with the same complaint (classified chunks)])
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Menschik/Bojinov so as to have included wherein the first source comprises at least one paper document converted into an electronic file format as taught by Behringer in order in order to gain the advantage of improving the efficiency of the system for processing, tracking and managing workers compensation complaints (Behringer, [0004]). 
In regards to Claim 59, Menschik/Bojinov does not explicitly disclose, but Behringer teaches:
converting the data stream into the textual information in a searchable text format using character recognition. ([0040]-[0043] shows files being converted using OCR [and the consolidation of entered files into files associated with the same complaint (classified chunks)], the resulting files including text recognition that can be used to process the files and extract data)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Menschik/Bojinov so as to have included converting the data stream into a searchable format using character recognition as taught by Behringer in order in order to gain the advantage of improving the efficiency of the system for processing, tracking and managing workers compensation complaints (Behringer, [0004]). 
In regards to Claim 64, Menschik/Bojinov does not explicitly disclose, but Behringer teaches:
wherein the medical claims being evaluated includes a worker’s compensation claim, the method further comprising evaluating the worker's compensation claim using the plurality of chunks. ([0027]; [0046]; additionally, [0040]-[0043] shows the consolidation of entered files into files associated with the same complaint (classified chunks) in order to be evaluated for validity)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Menschik/Bojinov so as to have included administering claims for a worker's compensation claim using the plurality of chunks as taught by Behringer in order in order to gain the advantage of improving the efficiency of the system for processing, tracking and managing workers compensation complaints (Behringer, [0004]). 
In regards to Claim 65, Menschik/Bojinov does not explicitly disclose, but Nath teaches:
 the plurality of chunks. ([0027]; [0046]; additionally, [0040]-[0043] shows the consolidation of entered files into files associated with the same complaint (classified chunks) in order to be evaluated for validity)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Menschik/Bojinov so as to have included resolving claims for a worker's compensation claim using the plurality of chunks as taught by Behringer in order in order to gain the advantage of improving the efficiency of the system for processing, tracking and managing workers compensation complaints (Behringer, [0004]). 
Claims 52-54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Menschik in view of Bojinov in further view of Carus et al. (Pub. No. US 2004/0220895 A1).
In regards to Claims 52-54, Menschik discloses the above described classification tool and created metadata for the chunks.  Menschik/Bojinov does not explicitly disclose, but Carus teaches:
further comprising creating a summary that includes a list of data in at least one set of documents within at least one of the plurality of chunks and metadata for at least one of the plurality of chunks, wherein the list of data is arranged according to the types of documents in the at least one set of documents, and wherein the document types include a request for authorization, a utilization review determination, or a physician's progress report. ([0049]-[0052], files (chunks) have a list of identifiers (summary of data in file) including document types for records including types of data, such as physician’s progress report (files that have data related to “…a code indicating treatment for high blood pressure…restrict the allowable codes to those treatments that are relevant to dermatology…surgical procedures performed on the patient, and another part of the same patient record may indicate pharmaceuticals prescribed to the patient…”, etc.); [0174], documents also include metadata that can be extracted)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Menschik/Bojinov so as to have included creating a summary comprises creating a list of information within at least one of the plurality of chunks, wherein the list of information are arranged according to a document type, and wherein the document type comprises a request for authorization, a utilization review determination, or a physician's progress report, as taught by Carus in order to provide additional analysis and organizational steps in order to provide a more complete picture of  (Carus, [0007]). 
Claims 69 is/are rejected under 35 U.S.C. 103 as being unpatentable over Menschik in view of Bojinov in further view of Behringer in further view of Toderici et al. (Patent No. US 8,819,024 B1).
In regards to Claim 69, Menschik discloses wherein the classification tool extracts the specific information from the textual information in the documents and the metadata in the documents, as described above.  Menschik also discloses files including image data (such as diagnostic images, digital images, radiology information, etc.).  Although it may be implied that data can be extracted from any of the transferred files, Menschik/Bojinov/Behringer does not explicitly disclose extracting data from image “…the same principles could equally be applied to categorize and train classifiers for other types of digital media objects, such as image files…other types of digital objects with which metadata is associated and from the content of which descriptive characteristics can be extracted…”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Menschik/Bojinov/Behringer so as to have included extracting data from image files, as taught Toderici in order to allow the use of additional types of files and not limit the system to any specific type of file so that additional useful data can be identified and used (Toderici, column 2, lines 24-33, “…other types of digital objects with which metadata is associated and from the content of which descriptive characteristics can be extracted…”). 
Additional Prior Art Not Relied Upon
Csurka et al. (Pub. No. US 2015/0149203 A1).  Discloses the use of text processing, metadata and machine learning in automatically classifying documents (see at least [0075]).
Response to Arguments
Applicant’s arguments filed 11/17/2020 have been fully considered but they are not persuasive. 
Rejection of Claims under 35 U.S.C. §101
No specific arguments are provided regarding the 101 rejections.
II. Rejection of Claims under 35 U.S.C. §103
.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN D SENSENIG whose telephone number is (571)270-5393.  The examiner can normally be reached on M-F: 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.D.S/Examiner, Art Unit 3629                                                                                                                                                                                             February 15, 2021

/MEHMET YESILDAG/Primary Examiner, Art Unit 3624